IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45251

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 397A
                                               )
       Plaintiff-Respondent,                   )   Filed: April 2, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
ZACHARY ADDISON NAVRATIL,                      )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )
                                               )   AMENDED OPINION
                                               )   THE COURT’S PRIOR OPINION
                                               )   DATED MARCH 22, 2018,
                                               )   IS HEREBY AMENDED
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Renae J. Hoff, District Judge.

       Order revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Zachary Addison Navratil pled guilty to burglary, Idaho Code § 18-1401. The district
court imposed a unified sentence of seven years, with a minimum period of confinement of three
years, but after a period of retained jurisdiction, suspended the sentence and placed Navratil on
probation. Subsequently, Navratil admitted to violating the terms of the probation, and the
district court consequently revoked probation and ordered execution of the original sentence.

                                               1
Navratil appeals, contending that the district court abused its discretion in declining to retain
jurisdiction a second time.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction a second time in
this case.
        Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in declining to
retain jurisdiction. Therefore, the order revoking probation and directing execution of Navratil’s
previously suspended sentence is affirmed.




                                                 2